Hall, J.
Where a man obtained a homestead for the benefit of his wife and daughter, and it was sübsequently terminated by the death of the wife and arrival of the daughter at age, upon his second marriage, he could again apply and have another homestead sec apart for the benefit of his second family. 57' Ga., 348.
(a.) Where, pending an application for a homestead, land which had been levied on was sold subject to the homestead right, and with notice thereof given at the sale; and the homestead was subsequently granted, but in spite of it the purchaser at the Sheriff’s sale was threatening and proceeding to dispossess the wife of the applicant and cause the Sheriff to put him in possession, on a bill filed by her, such a proceeding would be enjoined until the final hearing of the rights of the parties.
Judgment reversed.